UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4651



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAHENDRA SHAH, a/k/a Mike Shah,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-02-560)


Submitted:   April 12, 2006                   Decided:   May 5, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarke F. Ahlers, CLARK F. AHLERS, P.C., Columbia, Maryland,
Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, Joseph Murtha, MILLER, MURTHA & PSORAS, L.L.C.,
Lutherville, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Barbara S. Sale, James G. Warwick, Assistant
United States Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mahendra   Shah   appeals   his   convictions   and    180-month

sentence imposed for eight counts of mail fraud, in violation of 18

U.S.C. § 1341 (2000); one count of wire fraud, in violation of 18

U.S.C. § 1343 (2000); two counts of arson, in violation of 18

U.S.C. § 844(i),(h) (2000); four counts of engaging in a money

transaction in criminally derived property, in violation of 18

U.S.C. § 1957(a) (2000); and one count of use of a fire to commit

a felony, in violation of 18 U.S.C. § 844(h) (2000).            Finding no

error, we affirm.

          Shah asserts the district court abused its discretion

when it admitted evidence under Fed. R. Evid. 404(b) of Shah’s

involvement in a 1996 fire, an event for which Shah filed no

insurance claim, and therefore was purportedly inadmissible to

prove a plan to defraud his insurance company.       Evidence of prior

acts is admissible under Fed. R. Evid. 404(b) and Fed. R. Evid. 403

if the evidence is:     (1) relevant to an issue other than the

general character of the defendant, (2) necessary, (3) reliable,

and (4) if the probative value of the evidence is not substantially

outweighed by its prejudicial effect.       United States v. Queen, 132

F.3d 991, 997 (4th Cir. 1997).        The evidence at issue here, the

1996 fire, was critical to establish Shah’s plan to defraud, and

satisfies the criteria enumerated in Queen.      We therefore find the




                                - 2 -
district court did not abuse its discretion in admitting this

evidence.

            Shah   next   alleges   the    evidence    was    insufficient   to

support his convictions. A jury’s verdict must be upheld on appeal

if there is substantial evidence, taking the view most favorable to

the government, to support it.         Glasser v. United States, 315 U.S.

60, 80 (1942).     Substantial evidence is defined as “that evidence

which ‘a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond a

reasonable doubt.’”       United States v. Newsome, 322 F.3d 328, 333

(4th Cir. 2003) (citation omitted).              We review both direct and

circumstantial evidence and permit “the government the benefit of

all reasonable inferences from the facts proven to those sought to

be established.”     United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).          Construing all inferences in favor of the

Government, we find the evidence against Shah was abundant.

            Shah   finally    argues      that   his   statutorily-mandated

sentence violated United States v. Booker, 543 U.S. 220 (2005).

Shah contends that his sentence should be remanded as Booker vests

sentencing discretion in the trial court and causes the factors in

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005) to trump all

mandatory statutes.       This argument lacks merit.         See United States

v. Green, 436 F.3d 449, 456 n* (4th Cir. 2006) (citing 28 U.S.C.

§ 3553(e) (2000)); United States v. Robinson, 404 F.3d 850, 862


                                    - 3 -
(4th Cir. 2005) (acknowledging, in the context of determining

whether a sentence is reasonable, that “[t]he statutory limits for

both maximum and minimum sentences must be honored except as

statute otherwise authorizes”).

          We therefore affirm Shah’s convictions and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -